DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingham (US 2014/0324862).

As to claim 1, Bingham discloses a method for determining one or more candidate causes of a user experience degradation of a managed computer system, comprising: 
determining changes associated with the at least one managed computer system and storing, in a first data store, change records corresponding to the determined changes wherein the change records include respective time-stamps indicating when a respective change was determined (¶0126); 
detecting at least one or more alerts associated with the at least one managed computer system wherein said detected alerts comprise at least one of an activated alarm and an activated sensor, each detected alert including respective time-duration information, and storing alert records corresponding to the detected alerts in the first data store (¶0100); 

 identifying, for each of the selected alert records, corresponding change records that precede the selected alert records in time based on the time-duration information associated with the selected alert records and the time-stamps of the change records (¶0120); and 
outputting the candidate causes based on the identified change records (¶0131).

As to claim 2, Bingham discloses the method of claim 1 wherein the managed computer system is a first managed computer system and the identified change records is a first set of identified change records, and wherein said determining changes, detecting alerts, selecting alert records, and identifying change records are performed with respect to a second managed computer system to produce a second set of identified change records (¶0147).

As to claim 3, Bingham discloses the method of claim 1 wherein said determining changes, detecting alerts, selecting alert records, and identifying change records are performed with respect to a plurality of managed computer system so as to produce a plurality of sets of identified change records, said method further comprising: 
transmitting, for each one of the plurality of managed computer systems, the selected alert records and the associated sets of identified change records to a master computer system for consolidation in a condensed data store at a master computer system (¶0147); 
determining a respective correlation between the change records and the alert records (¶0148); and 


As to claim 4, Bingham discloses the method of claim 3 wherein the first data store is associated with the managed computer system at a first location and the condensed data store is associated with the master computer system at a second location that is different from the first location (¶0088).

As to claim 5, Bingham discloses the method of claim 3 wherein the first data store and condensed data store are the same data store associated with the master computer system (Figure 3, ¶0159).

As to claim 6, Bingham discloses the method of claim 3 wherein determining correlation comprises: 
identifying unique alerts based on the alert records in the condensed data store (¶0101); 
determining, for each unique alert, a first number of the plurality of managed computer systems impacted by the alert; finding, using the condensed data store, the respective changes on each managed computer systems that preceded in time the determined unique alerts (¶0101); 
determining, for each determined alert and change pair, a second number of the plurality of managed computer systems having the respective alert/change pair associated therewith (¶0154); and 
determining a correlation of the first number corresponding to the impacted managed computer systems with the second number corresponding to the impacted managed computer systems having the alert/change pair associated therewith (¶0154).



As to claim 8, Bingham discloses the method of claim 1 wherein each alarm has associated therewith a respective one or more alarm conditions and each sensor has associated therewith one or more sensor conditions, further comprising: setting one of the alarms to an activated state when respective, associated alarm conditions are met and resetting said one alarm when the respective, associated alarm conditions are not met; and setting one of the sensors to an activated state when the respective, associated sensor conditions are met and resetting said one sensor when the respective, associated sensor conditions are not met (¶0090).

As to claim 9, Bingham discloses the method of claim 1 further comprising: collecting original data including inventory data associated with components and operation of the managed computer system, wherein the components comprises at least one of hardware components, firmware components, operating system software, driver components, operating system kernel components, software packages and applications, configuration settings and operating data (¶0045).

As to claim 10, Bingham discloses the method of claim 1 wherein the candidate causes of user experience degradation comprise at least one of software bugs, faulty hardware, incompatible components, improperly installed or configured elements, external conditions, changes in software, hardware, and configuration settings, and a managed computer system performance anomaly (¶0083).



As to claim 12, Bingham discloses the method of claim 11 wherein said changes include one of an addition of a component, the change of a component, and a deletion of a component (¶0113).

As to claim 13, Bingham discloses the method of claim 9 wherein determining changes comprises evaluating a subset of the collected original data corresponding to the operating data and then outputting said change records that identify the changes that occurred and respective time-stamps indicating when each such change was determined (¶0221).

As to claim 14, Bingham discloses the method of claim 13 wherein said changes include a variation in resource utilization (¶0048).

As to claim 15, Bingham discloses the method of claim 8 wherein one of said alarms is activated when at least one of the associated alarm conditions is satisfied by the occurrence of an event associated with the managed computer system or when a measured value exceeds a predetermined threshold value for a predetermined period of time, and wherein one of the sensors is activated when at least one of the associated sensor conditions is satisfied by the occurrence of plural events or plural values exceeding respective predetermined threshold values for respective predetermined periods of times (¶0098).



As to claim 17, Bingham discloses an apparatus for determining one or more candidate causes of a user experience degradation of a managed computer system, comprising: 
a data collection agent configured to collect original data including at least inventory data associated with components and operation of the managed computer system (¶0085); 
a change recording system configured to process said original data and determine changes associated with the managed computer system and to record, in a managed data store associated with the managed computer system, change records corresponding to said determined changes wherein said change records include respective time-stamps indicating when a respective one of said determined changes was determined (¶0120); 
an alert detection system configured to detect one or more alerts associated with the managed computer system, wherein each detected alert comprises one of an activated alarm and an activated sensor, wherein said one or more alerts each include respective time-duration information, said data collection agent being further configured to store alert records corresponding to said detected alerts in said managed data store (¶0100); 
a condenser module configured to select one or more alert records based on qualifying criteria including whether said alert, based on time-duration information, occurred in a predetermined lookback period, said condenser module being further configured to identify, for each of said selected alert 
an analysis module configured to output said identified change records as corresponding to the candidate causes of user experience degradation (¶0131).

As to claim 18, Bingham discloses the apparatus of claim 16, further comprising a plurality of managed computer systems including said at least one managed computer system, wherein said plurality of managed computer systems further includes first and second managed computer systems, and wherein a master computer system has associated therewith a condensed data store, respective condenser modules being disposed on said first and second managed computer systems wherein each condenser module is configured to transmit respective alert and change records to said master computer system for consolidation and storage in said condensed data store (¶0085 & ¶0088).

As to claim 19, Bingham discloses the apparatus of claim 18 wherein said analysis module is further configured to determine a respective correlation between the change records and the alerts records in the condensed data store and output selected changes for respective alerts based on the determined correlations (¶0151).

As to claim 20, Bingham discloses the apparatus of claim 19 wherein said analysis module is further configured to determine correlation by identifying unique alerts based on said alert records in said condensed data store, determining, for each unique alert, a first number of said plurality of managed computer systems impacted by said alert, finding, using said condensed data store, respective changes on each managed computer system that preceded in time said determined unique alert, 

As to claim 21, Bingham discloses the apparatus of claim 20 wherein said analysis module is further configured to determine managed computer system changes based on said determined correlation with alerts (¶0100).

As to claim 22, Bingham discloses the apparatus of claim 18 wherein said managed data store is associated with the managed computer system at a first location and said condensed data store is associated with said master computer system at a second location that is different from the first location (¶0088).

As to claim 23, Bingham discloses the apparatus of claim 18 wherein said managed data store and said condensed data store constitute the same data store and is associated with said master computer system (Figure 3, ¶0159).

As to claim 24, Bingham discloses an apparatus for analyzing the operation of a plurality of managed computer systems, comprising: 
a data collection agent on each managed computer system configured to collect respective original data including at least respective inventory data associated with components and operation of each managed computer system (¶0085); 

an alert detection system on each managed computer system configured to detect one or more alerts associated with a respective managed computer system, wherein each detected alert comprises one of an activated alarm and an activated sensor, wherein said one or more alerts each include respective time-duration information, said data collection agent being further configured to store alert records corresponding to said detected alerts respective managed data stores (¶0100); 
a condenser module on each managed computer system configured to select one or more alert records based on qualifying criteria including whether said alert, based on time-duration information, occurred in a predetermined lookback period, said analysis module being further configured to identify, for each of said selected alert records, corresponding change records that precede in time said selected alert records, based on said time stamps and said time-duration information, and to transmit said alerts and identified change records to a master computer system for consolidation in a condensed database (¶0122); 
an analysis module on said master computer system that is configured to identify, based on said alert records and said change records in said condensed database and for a selected change, those managed computer systems of said plurality of managed computer systems that experienced at least one alert, and to output a metric indicative of the extent to which said selected change produced at least one alert (¶0131).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Dvir (US 2013/0332594) discloses An application monitoring infrastructure enables application configuration changes on multiple machines across multiple OS types to be tracked, and correlated to performance degradation and outages by receiving change event data associated with change events occurring at each computer in the computer system, each change event data including an identifier for the associated change event, a path to a data container that was changed, a time stamp representative of when the data container was changed, an identifier for an application that is affected by the change to the data container, and the time stamp representative of when the monitored data container was changed, determining a time at which correlation is to be carried out and a target application for which correlation is to be carried out, and identifying change events associated with the target application that have time stamps that are within a predetermined proximity to the determined time (Abstract). 
Prior art Huibregtse (US 2004/0250261) discloses a system for displaying event information associated with an event in a managed system correlated with a performance parameter of the managed system. A message is received including the event information, and the performance parameter of the managed system is monitored. The event information is correlated with the performance parameter using an attribute of the message. An image of the correlated event information and performance parameter is displayed to aid in determining a cause of the event (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES EHNE/               Primary Examiner, Art Unit 2113